Citation Nr: 1110160	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of status post neck strain.  

2.  Entitlement to a compensable disability rating for residuals of strain of right scapular area.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Winston-Salem, North Carolina Department of Veterans' Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for a disability rating in excess of 10 percent for residuals of status post neck strain and a compensable disability rating for residuals of strain of right scapular area.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In his March 2007 VA form 9, the Veteran reported that the pain in his neck has continued to worsen, affecting his ability to perform certain tasks, including push-ups, sit-ups and any other "overhead" type of activity.  He also reported having effects at work and school due to the fact the he could not use a computer or read for long periods of time due to pain.  He stated that he had been recently discharged from the Army Reserves due to his pain and the inability to perform certain tasks.  

Service records from September 2006 reflect that the Veteran was assigned a permanent physical profile in which he was found to be unable to move with a fighting load (48 pounds) for at least two miles, perform push-ups or perform upper body weight training.  He was not found to be healthy without any medical condition that prevented deployment and he did not meet the medical retention standards due to chronic shoulder pain and chronic neck pain.  He was discharged from the Army Reserves in February 2007.  

VA outpatient treatment reports from September 2004 to November 2006 reflect that the Veteran was treated for chronic neck pain in the paraspinal area, characterized as myofascial pain the right parascapular area and cervical paraspinal muscles.  A November 2006 magnetic resonance imaging (MRI) report reveals findings of minimal degenerative disease at C3-4 and C4-5.  

As the Veteran was last provided VA examinations in November 2005, approximately five years ago and the Veteran's statements along with the newly submitted service records and the November 2006 MRI report indicate that his neck and right shoulder conditions have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Also, upon remand, the RO/AMC should attempt to obtain any outstanding VA medical records of treatment for chronic neck and right subscapular problems since November 2006, as this is the last medical evidence of treatment in the record.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from the Salisbury, North Carolina VA medical center for the dates of alleged treatment for the Veteran's chronic neck and right subscapular problems, from November 2006 to the present.  The RO/AMC should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the RO/AMC should schedule the Veteran for a VA musculoskeletal examination of the Veteran's neck and right shoulder by an appropriate specialist, to determine the current nature and etiology of the Veteran's service-connected residuals of status post neck strain and residuals of strain of right scapular area.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examination in November 2005 as well as any relevant VA medical records, including the November 2006 VA MRI report.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the neck and right shoulder should consist of all necessary testing, to include a range of motion testing, any additional limitation of motion or function on repetitive motion, and muscle function testing.  If the examiner determines the Veteran has neurological components to his disabilities, he should be referred to an appropriate specialist for an evaluation.  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  With respect to the Veteran's service-connected residuals of status post neck strain, the examiner is asked to comment on the degree of severity and its affect on the Veteran's employment and activities of daily living.  

(b).  With respect to the Veteran's service-connected residuals of strain of right scapular area, the examiner is asked to comment on the degree of severity and its affect on the Veteran's employment and activities of daily living.  

(c).  Then the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected residuals of status post neck strain and residuals of strain of right scapular area render him unable to secure or follow a substantially gainful occupation.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


